Exhibit 10.53

 

January 19, 2006

 

Christophe Bianchi

120 East 87th Street #P18D

New York, New York 10128

 

Dear Christophe,

 

This letter supersedes and replaces our original offer letter sent to you, dated
December 22, 2005.

 

On behalf of Millennium Pharmaceuticals, Inc. (the “Company”), I am pleased to
offer you the position of Executive Vice President, Commercial Operations in the
Commercial Management group reporting to Deborah Dunsire, Chief Executive
Officer. We are very excited about the prospect of you joining Millennium and
driving the Company’s commercial success. The offer terms are outlined below and
please feel free to call me to discuss them:

 

1.               Salary:  Your base salary will initially be $415,000 per annum.
Your salary will be paid periodically in accordance with the Company’s payroll
procedures. In addition, in accordance with the Company’s compensation
practices, you will receive, approximately annually, a salary review which will
be based on your performance, the Company’s performance and such other factors
as may be determined by the Company’s Board of Directors.

 

2.               Effective Date: The Effective Date of your full-time employment
with the Company is February 1, 2006 (the “Effective Date”).

 

3.               Success Sharing:  You will be eligible to participate in the
2006 Millennium Success Sharing cash bonus program, which includes a fixed
percentage of salary target for each position. The funding of the target is
based on the Company meeting overall goals established at the beginning of each
calendar year. In the event of Company performance below or above target, your
personal bonus payment may vary. Your individual bonus payment will also vary
based on your individual performance. The target for your position is 45% of
your annual salary, prorated based on service during the calendar year. Your
manager will work with you to establish your individual goals under the Success
Sharing program. Bonus payments will be made to eligible and active employees in
March of 2007 for the 2006 Success Sharing Plan.

 

4.               Benefits:  You and your dependents will be eligible for the
Company’s standard medical, dental, vision, life insurance, disability benefits
and Section 125 cafeteria plan. You will also be eligible to participate in the
Company’s 401(k) and Employee Stock Purchase plans. You will accrue vacation at
the rate of 1.25 days per month of full-time employment. Standard paid holidays
will be observed. Transportation benefits are also available. The Company,
however, reserves the right to modify its employee benefit programs from
time-to-time.

 

--------------------------------------------------------------------------------


 

5.               Equity Participation

 

Stock Options: You will be granted stock options exercisable for 200,000 shares
of the Company’s Common Stock. One third (1/3) of the total number of stock
options will be granted on the last day of the calendar month in which you
commence full-time employment with the Company, and one third will be granted on
the last day of each of the next two succeeding calendar months. The exercise
price of these stock options will be equal to the fair market value of
Millennium’s Common Stock on the date of each grant. All options will vest as to
one fourth (1/4) of the shares on the first anniversary of your commencement of
full-time employment with the Company and as to one forty-eighth (1/48) of the
shares monthly thereafter until all shares are vested, provided that you remain
employed by the Company. In the event of your death while employed by the
Company, all options will vest immediately as to all shares. In the event of
termination of your employment for any reason (except as set forth in the
preceding sentence or, in certain situations, upon a change of control of the
Company as provided in the Company’s 2000 Stock Incentive Plan or will be
contained in your stock option grant forms), vesting as to all shares shall
cease. Provided that you remain employed by the Company, these stock options
will be exercisable (as to the vested portion) for 10 years from the date of
each grant. A complete description of the terms and conditions of these stock
options is contained in the Company’s 2000 Stock Incentive Plan or will be
contained in your stock option grant forms.

 

Restricted Stock:  In addition to the stock options described above, the Company
will issue you 30,000 shares of restricted stock under the Company’s 2000 Stock
Incentive Plan, which shares will vest one third (1/3) on each of the first,
second and third anniversaries of your commencement of employment with the
Company, provided that you remain employed by the Company. In the event of your
death while employed by the Company, all unvested shares will vest immediately.
In the event of termination of your employment for any reason (except as set
forth in the preceding sentence or, in certain situations, upon a change of
control as provided in the Company’s 2000 Stock Incentive Plan or will be
contained in your restricted stock grant form), vesting as to all shares shall
cease. A complete description of the terms and conditions of this restricted
stock grant is contained in the Company’s 2000 Stock Incentive Plan or will be
contained in your restricted stock grant form.

 

6.               Employment Period:  Your employment with the Company is
contingent upon your successful completion of all required background screenings
relative to the position you have accepted. Your employment with the Company
will be at-will, meaning that you will not be obligated to remain employed by
the Company for any specified period of time; likewise, the Company will not be
obligated to continue your employment for any specific period and may terminate
your employment at any time, with or without cause.

 

7.               Employment Eligibility Verification:  Please note that all
persons employed in the United States, are required to complete an Employment
Eligibility Verification Form on the first day of employment and submit an
original document or documents that establish identity and employment
eligibility within three business days of employment. For your convenience, we
are enclosing Form I-9 for your review. You will need to complete Section 1 and
present original document(s) of your choice as listed on the reverse side of the
form once you begin work. Please note:  the I-9 form and valid identification
are legal requirements and must be submitted within 3 days of your start date.
If you do not submit the required documentation within the 3-day time frame, by
law we cannot allow you to continue to work.

 

--------------------------------------------------------------------------------


 

8.               Proprietary Information, No Conflicts:  You agree to execute
the Company’s standard form of Invention, Non-Disclosure and Non-Competition
Agreement and to be bound by all of the provisions thereof. You hereby represent
that you are not presently bound by any employment agreement, confidential or
proprietary information agreement or similar agreement with any current or
previous employer that would impose any restriction on your acceptance of this
offer or that would interfere with your ability to fulfill the responsibilities
of your position with the Company.

 

9.               New Employee Orientation: Orientation is held every other week.
You will receive a welcome kit in the mail informing you of your orientation
date approximately one week prior to your start date.

 

If your first day of employment with the company is a Monday and coincides with
an orientation day, you should arrive at our University Park, 40 Landsdowne
Street location for New Employee Orientation, which begins promptly at 8:30
a.m.; commuting directions are enclosed. If you are driving, please park in the
Franklin Street parking garage, which can be accessed either from the Franklin
or Green Street entrances (near the Star Market and University Park Hotel); both
streets are located off of Sidney Street. Please bring your parking ticket to
the Millennium receptionist prior to Orientation for validation.

 

If your first day of employment with the company does not coincide with an
Orientation day, you should arrive at your work location and join your
department. Your Orientation will be scheduled for the next session, our staff
and/or your manager will advise you of the date.

 

If you have any questions about your Orientation date, please contact Sara
Benyamini at 617-551-8878.

 

10.         Sign-on Bonus:  The Company will pay you a bonus of $25,000 on the
date of the first paycheck following commencement of your full time employment.
Should you voluntarily resign or be terminated for cause, within 12 months of
your starting date after having received this bonus, the Company reserves the
right to seek repayment of all or a pro-rata portion of your bonus. We will also
pay you a bonus of $35,000 on the date of the first paycheck following
commencement of your second year of fulltime employment. Should you voluntarily
resign or be terminated for cause, within 24 months of your starting date after
having received this bonus, the Company reserves the right to seek repayment of
all or a pro-rata portion of your bonus.

 

11.         Retirement Benefits:  On the Effective Date, the Company will credit
$100,000 to a tax deferred bookkeeping account (the “Account”) maintained by the
Company on your behalf. You will be entitled to direct the investment of such
Account in a manner similar to the investment opportunities provided under the
Company’s 401(k) program, as amended from time to time. The Account will be
adjusted, on a daily basis, by the income, gain or loss (realized and
unrealized) resulting from such investment. You will become 1/3 vested in the
Account on the second anniversary of the Effective Date and will become vested
in an additional 1/3 of the Account on each anniversary thereafter (i.e,, 100%
vesting after four years), assuming in each case that you have remained employed
with the Company. Six months following your termination of employment with the
Company for any reason, you (or, in the event of death, your designated
beneficiary) will commence receiving ten annual installment payments equal to
the vested portion of the Account (1/10, 1/9, 1/8, etc.), as adjusted to reflect
the investment returns during such deferral period. Neither you nor the Company
shall have the right to accelerate or defer payment from the Account. You

 

--------------------------------------------------------------------------------


 

acknowledge that the assets in the Account are the assets of the Company and
that your rights to the Account will be no greater than those of a general
unsecured creditor of the Company. No right or interest to the Account shall be
assignable or transferable or be subject to alienation, anticipation, sale,
pledge, encumbrance or similar process or be liable for or subject to any of
your debts or liabilities. The provisions of this paragraph are intended to
defer the recognition of taxable income by you until the distribution of amounts
from the Account without the imposition of any penalties. Accordingly these
provisions are intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended, and will be implemented and interpreted in accordance with
that intent.

 

12.         Relocation Expenses:  Upon your acceptance of this offer, you are
eligible for reimbursement of the following expenses associated with your
relocation. The enclosed relocation tax information will explain relocation tax
treatment. Specific relocation information will follow from MSI, Millennium’s
relocation company.

 

•                  Reimbursement for expenses associated with direct-route
transportation to Cambridge.

•                  The cost of packing, moving, up to six (6) months temporary
storage, and unloading of your household goods and effects using a certified
carrier of the Company’s choice.

•                  Temporary housing for up to six months upon your arrival in
the Boston area or $3,000 (grossed up) lump sum if housing is not used.

•                  Destination services provided by Corporate Real Estate
Services, a division of Hunneman Coldwell Banker.

•                  Closing costs (excluding points) on the purchase of a new
home, up to 3% of the purchase price, if purchased within 12 months of your date
of hire.

•                  Millennium will reimburse you for reasonable and customary
closing costs for your existing home, including real estate commission not to
exceed 6%, legal and recording fees, title charges, transfer taxes, documentary
stamps, etc.

•                  The Company will provide a lump sum allowance of $2,000
(grossed up) to cover additional relocation related expenses. This sum will be
paid to you by MSI once you submit a request for payment.

•                  Up to two house-hunting trips, for up to eight (8) days
total, for the purpose of locating suitable housing.

 

Should you voluntarily resign or be terminated for cause from the Company within
one year of relocating, upon request by the Company, you agree to return all or
any portion of reimbursed relocation expenses as requested by the Company.

 

13.         Reimbursement of Relocation Repayment Obligations: In the event that
you are required by sanofi-aventis to repay all or a part of the approximately
$110,000 previously provided by sanofi-aventis to you as relocation expense,
upon receipt by the Company of written documentation evidencing such required
repayment to sanofi-aventis, the Company will promptly provide you with a cash
payment equal to such required repayment amount. Should you voluntarily resign
or be terminated for cause from the Company within one year of the effective
date of your full-time employment with the Company, upon request by the Company,
you agree to return all or any portion of the reimbursed relocation expenses as
requested by the Company.

 

14.         Severance:  In the event that your employment is terminated by
Millennium other than for Justifiable Cause or terminated by you for Good
Reason, Millennium will, for the twelve-month period following your termination
of employment (the “Severance Period”), pay you a severance payment (the
“Severance Payment”) equal to twelve (12) months’ base salary at

 

--------------------------------------------------------------------------------


 

your then current rate of pay; The Severance Payment will be payable
periodically in accordance with Millennium’s payroll procedures as then in
effect, commencing with the first payroll period following termination of
employment.  In the event your employment is terminated by Millennium for
Justifiable Cause or voluntarily by you without Good Reason, you will not be
entitled to any Severance Payment.

 

“Justifiable Cause” shall mean the occurrence of any of the following events:
(i) your conviction of, or plea of  nolo contendere with respect to a felony or
a crime involving moral turpitude, (ii) your commission of an act of personal
dishonesty or breach of fiduciary duty involving personal profit in connection
with the Company, (iii) your commission of an act, or failure to act, which the
Board of Directors of the Company shall reasonably have found to have involved
willful misconduct or gross negligence on your part, in the conduct of your
duties as an employee of the Company, (iv) habitual absenteeism, alcoholism or
drug dependence on your part which interferes with the performance of your
duties as an employee of the Company, (v) your willful and material failure or
refusal to perform your services as an employee of the Company, (vi) any
material breach by you to fulfill the terms and conditions under which you are
employed by the Company, or (viii) your willful and material failure or refusal
to carry out a direct, lawful written request of the Board of Directors or Chief
Executive Officer.  In the event that Millennium terminates your employment for
Justifiable Cause, Millennium will provide you with a statement of the basis for
such termination and an opportunity to respond thereto.

 

“Good Reason” shall mean any action by the Company without your prior consent
which results in (i) any requirement by the Company that you perform your
principal duties outside a radius of 50  miles from the Company’s Cambridge
location; (ii) any material diminution in your title, position, duties,
responsibilities or authority, including your ceasing to report directly to the
Chief Executive Officer or to serve as a member of the Company’s executive
management team; (iii) any breach by the Company of any material provision
contained herein not cured within thirty days’ of written notice thereof; (iv) a
reduction in your base salary or a reduction of your target bonus amount to less
than 45% of your annual salary (unless such reduction is effected in connection
with a general and proportionate reduction of compensation  for all members of
the management team); or (v) any acquisition, merger or change of control
involving the Company which results in your ceasing to serve as the executive
vice president of commercial operations or an equivalent position for the
surviving entity.

 

To signify your acceptance of this offer, please sign the enclosed copy of the
offer letter and telephone my assistant Nancy Kennedy at 617-679-7345 to arrange
to fax it to me no later than Monday, January 23. After that date, the offer
will lapse.

 

--------------------------------------------------------------------------------


 

Christophe, all of us here at Millennium are very enthusiastic about your
commitment to joining the Company and have the highest expectation of your
future contributions.

 

Very truly yours,

MILLENNIUM PHARMACEUTICALS, INC.

 

/s/ LINDA PINE

 

 

Linda Pine

SVP, Human Resources

 

I agree to and accept the terms of this letter as of the date written above:

 

 

/s/ CHRISTOPHE BIANCHI

 

Christophe Bianchi

 

January 23, 2006

 

Date

 

--------------------------------------------------------------------------------